DETAILED ACTION

Status of Claims
Claims 1 – 3, 7 – 8, 11 – 12, 15 – 16, 43 – 62 and 71 are currently pending.

Election/Restrictions
Applicant’s election of Group I in the response filed on January 5, 2021 is acknowledged.  Acknowledgement is Applicant’s election of the single cannabis extract “F3 (comprising CBGA) and F7 (comprising THCA)”.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).  
Claims 2, 3, 8, 12 15, 16 and 55 – 60  are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group (Group II), there being no allowable generic or linking claim. 
Claims 43 and 49, which require a synthetic CBGA or a synthetic THCA (i.e. compounds not derived from a cannabis extract) are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected species, there being no allowable generic or linking claim.  

Priority
This application, 16/491,243, filed 09/05/2019 is a 371 (national stage entry) of PCT/IL2018/050249, International Filing Date: 03/05/2018.  PCT/IL2018/050249 claims priority from provisional applications 62/467,157, filed 03/05/2017 and 62/537,050, filed 07/26/2017.

Claim objections
Claims 48 and 54 are objected to for the following reason: As discussed in MPEP 2173.05(s), “Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted).
In the present case the components disclosed in Table 2 and Table 3 of the specification do not fall within the meaning of an ‘exceptional circumstance’.  Accordingly, in order to overcome this objection, Applicant should recite each of the components disclosed in Tables 2 and 3 of the specification into Claims 54 and 48, respectively. 


	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 7, 11, 44 – 48, 50 – 54, 61 – 62 and 71 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the treatment of a limited number of cancers disclosed as being effective in a limited number of cancer cell lines in vitro, does not reasonably provide enablement for the treatment of any malignant disease.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.  This is a Scope of Enablement rejection.
To be enabling, the specification of the patent application must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.  In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993).  Explaining what is meant by “undue experimentation,” the Federal Circuit has stated that:
1

	The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 wherein, citing Ex parte Forman, 230 USPQ 546 (Bd. Apls. 1986) at 547 the court recited eight factors:
1) the quantity of experimentation necessary,
2) the amount of direction or guidance provided,
3) the presence or absence of working examples,
4) the nature of the invention,
5) the state of the prior art,
6) the relative skill of those in the art,
7) the predictability of the art, and
8) the breadth of the claims.
These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved.  In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970).  Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:
The nature of the invention, and breadth of the claims

The scope of “cancer” as disclosed in the pages 44 – 45 of the specification encompasses an enormous range of solid tumor types; essentially any carcinoma, blastoma, sarcoma, deriving from essentially any tissue (skin, breast, colon, lung, pancreas, liver, stomach, esophagus, prostate, ovary etc.) as well as any hematological (blood) cancer.
The present specification discloses on page 43:
As used herein the term “treating” refers to curing, reversing, attenuating, alleviating, minimizing, suppressing or halting the deleterious effects of a disease or disorder (e.g. a malignancy). Those of skill in the art will understand that various methodologies and assays can be ) used to assess the development of a pathology, and similarly, various methodologies and assays may be used to assess the reduction, remission or regression of a pathology (e.g. a malignancy), as discussed below.

According to a specific embodiment, treating is preventing.

As such the claims are drawn to both treating AND preventing essentially ANY form of cancer.
The state and predictability of the art, and relative skill of those in the art
It is well established in the literature that there are hundreds of type of cancers and each cancer condition is a reflection of different causative factors and different cellular behaviors; one compound capable of treating one type of cancer is unlikely to be useful in treating other types of cancer.  See MedicineNet (“Cancer” at http://www.medterms.com), which discloses that “cancer is not one disease.  It is a group of more than 100 different and distinctive diseases”.  
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation’.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added). The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts:  “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” The principle was explicitly affirmed most recently in Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008). See also In re Cortright, 49 USPQ2d 1464, 1466 and Bristol-Myers Squibb Co. v. Rhone-Poulenc Rorer Inc., 49 USPQ2d 1370.
The relative skill of those in the art is high, generally that of an M.D. or Ph.D.  That factor is outweighed, however, by the unpredictable nature of the art.  
With specific reference to cancer, Ex parte Kranz, 19 USPQ2d 1216, 1219 notes the “general unpredictability of the field [of] …anti-cancer treatment.”  In re Application of Hozumi et al., 226 USPQ 353 notes the “fact that the art of cancer In re Fisher, 166 USPQ 18, at 24 (In cases involving unpredictable factors, such as most chemical reactions and physiological activity, the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved.), Nationwide Chemical Corporation, et al. v. Wright, et al., 192 USPQ 95 (one skilled in chemical and biological arts cannot always reasonably predict how different chemical compounds and elements might behave under varying circumstances), Ex parte Sudilovsky 21 USPQ 2d 1702 (Appellant's invention concerns pharmaceutical activity.  Because there is no evidence of record of analogous activity for similar compounds, the art is relatively unpredictable) In re Wright 27 USPQ2d 1510 (the physiological activity of RNA viruses was sufficiently unpredictable that success in developing specific avian recombinant virus vaccine was uncertain).  As long as the Specification discloses at least one method of making and using the claimed invention that bears a reasonable correlation to the entire scope of the claim, then the enablement requirement of 35 U.S.C. 112, 1st Paragraph is satisfied. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).  To that extent, if little is known in the prior art about the nature of the invention and the art is unpredictable, the Specification would need more detail as to how to make and use the invention in order to be enabling. See Chiron Corp v. Genetech, lnc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004) ("Nascent technology, however, must specific and useful teaching.  The law requires an enabling disclosure for nascent technology because a person of ordinary skill in the art has little or no knowledge independent from the patentee's instruction.  Thus, the public's end of the bargain struck by the patent system is a full enabling disclosure of the claimed technology.")
In the instant case, Applicants’ claimed methods encompass treating or preventing any and all cancers in a subject.  Such “treatment” of cancer is contrary to established medical science.  It is well established in the art of oncology that cancers arise in humans by different underlying causes, including genetic, environmental, and chemical.  There is not a single drug known in the art that is capable of treating (preventing) all forms of cancer.
Accordingly, Applicants’ claimed embodiments of treating or preventing all malignant diseases (instant Claims 1, 7 and 11), including all forms of cancer, or all solid tumors or all hematologic malignancy (instant Claim 71) are clearly not enabled.  
The amount of direction or guidance provided and the presence or absence of working examples
The specification provides guidance for the effect on cell viability on specific cancer cells, specifically, colon (HCT116 and HT29) and breast (MDA-MB-231) and glioma (A172) cancer cells following administration of the elected combination of cannabis extract fractions F3 and F7 (e.g. FIGs 5, 6, 13  and 14).
The specification provides no direction or guidance for determining the particular administration regimens (any combination of any liquid 
	There is not a single working example demonstrating that any compound of the invention is effective in treating or preventing any cancer in a subject in need thereof.
	The quantity of experimentation necessary
	Because of the known unpredictability of the art (as discussed supra) and in the absence of experimental evidence commensurate in scope with the claims, the skilled artisan would not accept the assertion that the instantly claimed genus of liquid chromatography fractions could be predictably used to treat or prevent all malignant diseases as inferred in the claims and contemplated by the specification.  
Genentech Inc. vs. Nova Nordisk states, "[A] patent is not a hunting license.  It is not a reward for a search but a compensation for its successful conclusion and ‘patent protection’ is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable” (42 USPQ 2d 1001, Fed. Circuit 1997).  
In the instant case, Applicants have presented data showing that a single combinations of compounds of the invention are effective in treating some established forms of cancer (e.g. DLBCL) in vitro.  As discussed above, no compound(s) exists in the art that is effective in treating or preventing all malignant disease, much led all forms of cancer (e.g. all solid tumors or all hematologic malignancy).  

Accordingly, except for the data showing the effect of specific liquid chromatography fractions (e.g. the elected combination of F3 and F7) on specific forms of cancer in vitro, the instant claims do not comply with the enablement requirement of 35 U.S.C. § 112, first paragraph, since to practice the claimed invention a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.

Claim rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 47 recites the limitation “The method of claim 1 wherein said composition comprises at least two of said D-Limonene…”.  Claims 48 and 52 – 54 recite the limitation “The method of claim 1 wherein said composition comprises…”.  There is insufficient antecedent basis for these limitations in the claims.  The terms “composition” and “limonene” have not been defined in the 
Claim 45 recites the limitation “at least about 80 – 95% THCA”.  The claim is indefinite because the term "at least" delineates only numerical values at or more than the recited value where the term "about" may be less than or more than the recited value.  Because of the conflict of terms, it is unclear which term is limiting.  See also MPEP 2173.05(b) (citing Amgen v. Chuqai, 18 USPQ2d 1016 (Fed. Cir. 1991), in which the phrase "at least about" was held indefinite). 
Recitation of "at least about" in instant Claim 45 renders the claim indefinite because it is unclear whether the modifier "at least" or "about" is controlling.  For example, in the limitation "at least 80% THCA” it is clear that the amount of THCA includes 80% but excludes any values below 80%, whereas the limitation " about 80% THCA " means that the amount of THCA is somewhere around (i.e. less than or greater than) 80%.   
For the purpose of examination on the merits with respect to the prior art, a teaching of amounts of THCA that are either “about” or, “at least”, 80% will be considered to meet the limitation of instant Claim 45.
For consistency with other claims recited, it is suggested that, in order to overcome this ground of rejection Applicant amend claim 45 to recite “at least 

Claim rejections – 35 USC § 103

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 Claims 1, 7, 11, 44 – 47, 50 – 54, 61 – 62 and 71 are rejected under 35 U.S.C. 103(a) as being unpatentable Parolaro et al in US 2015/0086653 (published: March 26, 2015).
Claim Interpretation: The language “a first liquid chromatography fraction of a cannabis extract”,  “a second liquid chromatography pooled fractions of a cannabis extract” (instant Claim 1); “liquid chromatography fractions pooled fractions of cannabis extract” (instant Claim 7) are construed as a product-by-process and, absent evidence to the contrary, are taken as being structurally indistinct from a prior art cannabis extract or fraction which contains each compound explicitly recited in the instant claims.  

Parolaro teaches the BDS is comprised of a phytocannabinoid and a non-phytocannabinoid component wherein the phytocannabinoid component is present in the BDS in amounts of greater than 55% to greater than 85% of the total extract and depends on the starting material and the method of extraction used (p [0045]).
Parolaro teaches the phytocannabinoid fraction in the BDS contains a “principle phytocannabinoid” (preferably greater than 75% to greater than 95% of the phytocannabinoid-containing fraction, p [0047]; instant Claims 1 and 45), a "secondary phytocannabinoid/s" (present in significant proportions, e.g. greater than 5% (w/w) to greater than 15% (w/w) of the total extract; p [0049]) and "minor phytocannabinoids" (the remainder of all the phytocannabinoid components once 
Parolaro teaches a specific embodiment wherein the extract comprises, preferably 71 – 86% (w/w) THCA (instant Claims 1 and 45) as the principal phytocannabinoid and 13.4 – 16.4% (w/w) of THC as the secondary phytocannabinoid (i.e. a cannabis derived active ingredient other than THCA; instant Claim 1) in the total phytocannabinoid fraction (p [0074], p [0151], Table 2.8.2; instant Claims 44, 46 and 47).
Parolaro’s teaching of ‘BDS extracts’ are reasonably construed as being indistinct from a “fraction”.  Accordingly, the BDS extract of Parolaro comprising THCA (e.g. from 71 – 86% (w/w)) as the principal phytocannabinoid and THC (13.4 – 16.4% (w/w)) as the secondary phytocannabinoid is taken to be indistinct from the instantly claimed “first liquid chromatography fraction of a cannabis extract comprising at least 75 % tetrahydrocannabinolic acid (THCA)” and a “cannabis derived active ingredients other than said THCA”.  Even though the BDS extract of Parolaro is not obtained as a “liquid chromatography fraction”, the BDS extract of Parolaro (comprising THCA and THC) is structurally indistinct first liquid chromatography fraction recited in instant Claims 1 and 45.   
The BDS extract comprising THCA and THC taught by Parolaro (e.g. Table 2.8.2) does not contain the phytocannabinoid cannabigerolic acid (CBGA).
Parolaro teaches a specific embodiment the BDS (extract) contains one or more phytocannabinoid acids, more preferably taken from the combination of the acids THCA with CBDA and/or CBGA, and wherein the cancer to be treated with said combination is a cancer of the prostate, breast, colon, lung, glioma or skin (p [0102] – [0106]; wherein said combination is devoid of CBD and CBC; and CBDA is not required; instant Claims 7 and 11).
Parolaro teaches the BDS's were extracted using liquid CO2 and then a high performance liquid chromatography (HPLC) method (instant Claim 61) was used to analyse the different cannabinoid components in each cannabinoid BDS (p [0134)]).  As noted in the ‘Claim Interpretation’ section above, the language drawn to “liquid chromatography fraction[s]” and liquid chromatography “pooled” fractions (Claims 1 and 7) are taken to be drawn to a product-by-process wherein the compounds (fractions) administered to treat a malignant disorder are prepared by a specific process, liquid chromatography, high pressure liquid chromatography (HPLC, instant Claim 61), or liquid chromatography performed on a reverse stationary phase (instant Claim 62).  
See MPEP: 2112.01: Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially  identical processes, a prima facie case of either 
Regarding the language drawn to liquid chromatography, specifically, the structure (compounds present) of the fractions administered, the process by which the compounds present in the fractions are obtained are not essential to a determination of patentability.  The patentability of product-by- process claims is based on the product itself (i.e. the compounds present in said product, i.e. the fractions). 
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698,227 USPQ 964,966 (Fed. Cir. 1985). MPEP § 2113 states "[o]nce the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983)." Where the end 
In the present case there is no evidence of record that the structure of the generically claimed “liquid chromatography fractions” require nothing more than the compounds explicitly recited in the instant claims, which, as discussed above, are rendered prima facie obvious by Parolaro 
In addition, it is noted that the language in Claim 7 “active ingredients detectable by a detector operated at 220 nm” is taken to be a characteristic feature of the active ingredients required by the claim.  Because Parolaro teaches active ingredients that fall within the scope of those required by Claim 7, said ingredients are detectable by a detector operated at 220 nm.
Parolaro teaches (Example 5, Table 5.1) that the phytocannabinoid BDS THCA, CBN, CBGA, CBDA and CBCV inhibit the MAGL and DAGL enzymes which hydrolyse the endogenous cannabinoid 2-AG to arachidonic acid and glycerol.  Parolaro teaches the phytocannabinoid THCA was most effective at inhibiting DAGL and the all the phytocannabinoid acids (THCA, CBDA and CBGA) were effective at inhibiting DAGL suggesting that these phytocannabinoids might be useful in the treatment of cancer as they are able to prevent the endogenous cannabinoid 2-AG from being hydrolysed and as such may prevent cancerous cell formation (p [0175] – [0176]).
Parolaro teaches phytocannabinoid BDS containing THCA, CBDA and CBGA were effective at inhibiting DAGL suggesting that these 
In brief, Parolaro renders obvious combining a “first” phytocannabinoid BDS extract (i.e. “fraction”) comprising THCA (from 71 – 86% (w/w)) and THC (a cannabis derived active ingredient other than said THCA) and a “second” phytocannabinoid BDS extract (i.e. “fraction”) comprising CBGA with a reasonable expectation that said combination would be effective in treating a malignant disease (e.g. breast cancer).  
Parolaro does not explicitly teach a method of treating a malignant disease (cancer) wherein the second fraction comprises at least 75% of the phytocannabinoid acid CBGA and wherein said second fraction comprises a cannabis-derived active ingredient other than said CBGA.  
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to treat a malignant disease (e.g. cancer) by the step of administering a composition comprising a “first” fraction comprising THCA and THC (a cannabis derived active ingredient other than said THCA) and a “second” fraction comprising the phytocannabinoid CBGA. 

Further, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the “second” fraction comprising the phytocannabinoid CBGA with a cannabis-derived active ingredient other than said CBGA.   One would have been motivated to do so, with a reasonable and predictable expectation of success because Parolaro teaches the phytocannabinoid acids CBGA and CBDA (the latter, a cannabis-derived active ingredient other than CBGA) inhibit DAGL and are efficacious in killing cells in a breast cancer cell line.  
See MPEP 2143, KSR Exemplary rationale (A) Combining prior art elements according to known methods to yield predictable results.  Further, as discussed in MPEP 2144.06: “It is prima facie obvious to combine two 
Moreover, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the amounts of  the “second” fraction comprising the phytocannabinoids CBGA and CBDA such that the CBGA in said fraction is present in greater than 75%.  One would have been motivated to do so, with a reasonable and predictable expectation of success because Parolaro teaches each the phytocannabinoid acids CBGA and CBDA, in isolated form (defined by Parolaro as a phytocannabinoid that has been extracted from the cannabis plant and purified to such an extent that all the additional components such as secondary and minor cannabinoids and the non-cannabinoid fraction have been removed) are the most potent compounds in killing cells in a breast cancer cell line.  Accordingly, because the isolated phytocannabinoid acids CBGA and CBDA are free of all additional components, any combination/ratio of CBGA and CBDA in the second fraction would be expected to be effective in killing cancer cell and thus be prima facie obvious.  See MPEP 2144.05: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  In the present case, as noted above, because any relative amount of CBGA and 
As discussed in MPEP 2144.05: “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Applicants have not demonstrated any unexpected or unusual results, which accrue from the instantly claimed amount (at least 75%) of CBGA in the putative second “fraction”.
It is noted that Applicants can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range. “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP  § 716.02 - §   716.02(g) for a discussion of criticality and unexpected results.
Finally, it is noted that the specific combination of features claimed is disclosed within the broad generic ranges taught by the reference but such “picking and choosing” within several variables does not necessarily give rise to anticipation. Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. et al.) does not disclose the specific combination of variables (for example, treating cancer (a malignant disease) comprising a specific combination of a first fraction comprising at least 75% THCA and at least one additional cannabinoid-derived active ingredient; and a second fraction comprising at least 75% CBGA and at least one additional cannabinoid-derived active ingredient),  in a specific embodiment or in a working example, anticipation cannot be found. 
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S,Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with this reasoning, it would have been obvious to have 

Conclusion
Claims 1, 7, 11, 44 – 48, 50 – 54, 61 – 62 and 71 are rejected.  No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS HEYER whose telephone number is (571)270-7677.  The examiner can normally be reached on 7-7 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WINSTON SHEN can be reached at (571)272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 

/DENNIS HEYER/Primary Examiner, Art Unit 1628                                                                                                                                                                                                        







    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is “undue”, not “experimentation”.